DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1, 2, 4-9 and 12-20 are pending in the instant application; claims 1, 7-9, 12 and 17 are amended; claims 3, 10 and 11 are cancelled; claims 1, 2, 4-9 and 12-20 are the subject of the Office Action below.

Examination Considerations
Applicant's Amendments filed March 19, 2021 have been received and entered into the present application. Claims 1, 2, 4-9 and 12-20 are pending and are herein examined on the merits.
Applicant's Arguments, filed March 19, 2021 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Objection to Drawings - Withdrawn
The drawings objected to because of mislabeling of the structure for clevidipine in Figure 1 is withdrawn. 


Claim Rejections - 35 USC § 112 - Withdrawn
Claims 1-7 and 10-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Applicant has amended claims removing the recitation at issue thus obviating the rejection and has further cancelled claims thus rendering the rejection moot. Subsequent to amendments and cancellation, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 - Withdrawn

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andersson et al. (US 5,739,152) is withdrawn.

Applicant has amended the claims such that they are dependent of claim 1 and requires a different scope thus obviating the rejection. Subsequent to amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 112 – New Grounds (Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "The composition of claim 3" in preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 has been cancelled. For sake of compact prosecution the claim is interpreted as being dependent of claim 1.

Claim 14 recites the limitation "wherein the manner of storage" in body of the claim.  There is insufficient antecedent basis for this limitation in the claim. The previous claims from which it depends have been amended, no longer reciting “a manner of storage.” 

Claim Rejections - 35 USC § 103 – New Grounds (Necessitated by Amendment)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-9 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson et al. (US 5,739,152; previously cited), in view of Fennimore (US 4,150,744; previously cited).

claim 1, is directed to a pharmaceutical composition with the intended use of treating or preventing hypertension stored absent of oxygen in a darkened container to reduce light exposure; the composition comprises 0.5 mg of clevidipine or pharmaceutically acceptable salt and 0.01-2% on a weight-to-weight basis of H324/78, glycerin, purified egg yolk phospholipid, sodium hydroxide and water in 20% soybean emulsion.
It is noted that H324/78 is a degradant generated from oxidation of clevidipine.
Andersson teaches an emulsion composition of dihydropyridine compounds for intravenous administration for treating hypertension. Andersson explicitly teaches an emulsion that comprises the following (col.1, l.45-50):

    PNG
    media_image1.png
    293
    819
    media_image1.png
    Greyscale

Andersson explicitly teaches clevidipine, referred to as Compound C (col.4, l.12) as a dihydropyridine species. Andersson teaches the composition is provided in an emulsion to provide better stability than conventional solutions (col.2, l.2). Andersson teaches that the emulsion can contain antioxidants (col.5, l.49). Andersson further teaches as exemplified embodiments the emulsions containing Compound C, or clevidipine, (col.6-7, Examples 1-6) testing the stability of the formulation for at least two weeks and up to two months (col.6, l.35-37). Andersson explicitly teaches that with Examples 1-3, which are all Compound C/clevidipine emulsions, that there was no change in stability after 
 
    PNG
    media_image2.png
    510
    628
    media_image2.png
    Greyscale

Andersson essentially teaches a stable composition. Andersson teaches using 0.5 mg of clevidipine in Example 2 and further teaches the preferred range for the lipid phase (soy bean oil) is 10-20% (col.5, l.31). Andersson further teaches the compositions were made by mixing the components to form the emulsion and purging with nitrogen, an inert gas, in the bottle prior to stoppering (col.6, l.29-30) thus being absent of oxygen.
Andersson does not explicitly teach a percentage of the oxidation degradant H324/78, however, one would have a reasonable expectation of the emulsions having no oxidation degradants within two months and further recognize that antioxidants can be added to the emulsion if needed. Andersson teaches the composition being stable over 
	Fennimore teaches packaging for light-sensitive and oxygen-sensitive liquid compositions (abs). Fennimore teaches opaque containers or darkened containers are used for preventing light from damaging solutions (col.1, l.31-35). Fennimore further teaches a container that has a) an outer sealed envelope that is light-tight sealed, gas impermeable and oxygen-free; and b) an inner dispenser bottle made of synthetic polymer material (col.2, l.55-60). Fennimore teaches that containers with the claimed structural features are known in the art.
One of ordinary skill in the art would arrive at the instant claim having a reasonable expectation of success because the prior art teaches the overall structural components claim to provide for a stable composition of clevidipine and the prior art establishes that the containers are known in the art for preventing degradation from light and oxygen. A skilled artisan would glean from Andersson an emulsion composition of clevidipine that provides for at least two months of stability and that can further allow antioxidants to prevent oxidation, thus providing a means to prevent the oxidation degradant H324/78. Andersson does not explicitly identify a degradant, however, Andersson teaches that clevidipine remains stable, thus indicating that clevidipine does not go under an oxidation. While the intended use is not a structural feature, Andersson does both recognize the ability to treat hypertension and provides a composition that can be stored for two months and remain stable. The instantly claimed composition provides no structural or material difference, only in that it provides a potential degradant the must be in minimal amounts (0.01-2%). Andersson teaches a prima facie obvious to arrive at the instant claim based on the teaching of Andersson and Fennimore.

Applicant’s invention, according to claim 2, limits claim 1 and requires the composition is formulated as an emulsion.
Andersson explicitly teaches an emulsion thus meeting the claim limitation. The instant claim is prima facie obvious over Andersson and Fennimore.

Applicant’s invention, according to claim 4, limits claims 1 and requires a darkened container wherein the container is at least partially covered by a secondary packaging.
For the reasons stated for claim 1, the instant claim is prima facie obvious.

Applicant’s invention, according to claims 5 and 6, limits claim 2 and 5, requiring the composition is used for reducing blood pressure and further requires treating or preventing hypertension.
As mentioned above, the intended use of treating hypertension or reducing blood pressure is taught by Andersson thus meeting the claim limitation. The instant claims are prima facie obvious over Andersson and Fennimore.

claim 7, limits claim 1 and requires the composition comprising clevidipine, or pharmaceutically acceptable salt thereof, and an amount of H324/78 at a ratio of 500 to 1 or greater based on HPLC peak area analysis.
For the reason stated for claim 1, the instant claim is prima facie obvious over Andersson and Fennimore. While the claim uses a ratio for the clevidipine and degradant, Andersson provides for a composition that provides virtually no degradant over tested period. Unless evidence to the contrary, the composition as taught by Andersson would meet the claim limitation. Therefore the instant claim is prima facie obvious over Andersson and Fennimore.

Applicant’s invention, according to claims 8 and 9, limits claim 1 and requires the composition to comprise an inert gas blanket, wherein the inert gas in nitrogen.
For the reasons stated for claim 1, the instant claim is prima facie obvious.

Applicant’s invention, according to claims 12 and 13, is directed to a pharmaceutic composition stored in a container with an absence of oxygen to reduce oxidation degradation, the composition comprising clevidipine or pharmaceutically acceptable salt and 0.01-2% on a weight-to-weight basis of H324/78. Claim 13 further requires the composition is an emulsion.
For the reason stated for claim 1 the instant claims are prima facie obvious over Andersson and Fennimore.

claims 14-16, limits claim 12, 13 and 14, requiring a container that reduces exposure to light, the degradation of clevidipine is reduced to a rate less than about 0.5% per day on a weight-to-weight basis, and the composition is used for treating or preventing hypertension.
As mentioned above, Andersson teaches a clevidipine composition that is stable over a two month period, thus having a degradation of less than 0.5%, where clevidipine is taught to treat hypertension. Furthermore, Fennimore teaches containers that reduce exposure to light. Therefore the reasons stated above the instant claims are prima facie obvious over Andersson and Fennimore.

Applicant’s invention, according to claims 17-20, is directed to a pharmaceutical composition that is manufactured in a manner to reduce oxygen degradation, wherein the composition comprises clevidipine or pharmaceutically acceptable salt and 0.01-2% on a weight-to-weight basis of H324/78. Applicant further requires removing oxygen by replacement of with an inert gas that is nitrogen.
For the reasons stated for claim 1 and claim 8, where Andersson teaches the stable composition and further teaches purging the composition with nitrogen, the instant claims are prima facie obvious over Andersson and Fennimore.

Response to Applicant’s Arguments:
Applicant traverses the rejection of record and alleges the prior art does not teach the amended claim limitation of 0.1-2% H324/78 oxidative degradant.
prima facie obvious.

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9 and 12-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-52 of copending Application No. 16/197,647 in view of Andersson et al. (US 5,739,152) is maintained.
The instant claims sets out to claim an emulsion composition of clevidipine with 0.01-2% of a degradant H324/78 where App’ 647 sets out to claim a method of preparing an emulsion composition of clevidipine with 0.2% or less of a degradant, identifying different degradants. While the disclosures focuses on different degradants, .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-9 and 12-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 10 of copending Application No. 14/149,172 is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both disclosures set out to claim an emulsion of clevidipine that ultimately require the components of clevidipine, a lipid phase, an emulsifier and water. Therefore the claim sets are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-9 and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,658,676 is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both disclosures set out to claim an emulsion of clevidipine 

Response to Applicant’s Arguments:
Applicant requests rejections be held in abeyance.
Rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629